Citation Nr: 1308183	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for refractive error of the eyes, and retinal detachment, right eye.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to June 1973 and in the United States Army from March 1977 to June 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  In these rating decisions, the RO decline to reopen the claims for entitlement to service connection for schizophrenia and for refractive error of eyes, and retinal detachment, right eye.  In a subsequent December 2010 supplemental statement of the case (SSOC), the RO found that new and material evidence had been received for both issues, but continued and confirmed the denial of the underlying claims.   

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The record reflects that the Veteran revoked the Disable American Veterans as his power of attorney in March 2006, prior to initiating his current claims on appeal.  Although DAV has periodically submitted correspondences on behalf of the Veteran, the Veteran has not reinstated DAV as his representative, and he is thus unrepresented in this appeal.

The Board notes that additional evidence, in the form of numerous statements from the Veteran, were received into the record following certification of the appeal to the Board, which has not been considered by the RO.  There was no waiver of RO consideration of the additional evidence.  However, these statements do not have a bearing on the issue on appeal.  Instead, these statements pertain to requests on the status of his claim, his confirmation that he is not represented, and that he has no dependents.  As such, the veteran is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

It appears that the Veteran wishes to submit claims for entitlement to pension and for entitlement to aid and attendance.  As these issues of been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a September 1984 decision, the Board found that the Veteran's nervous disorder (identified as schizophrenia) was not incurred during his first period of service and existed prior to his entrance into his second period of service, but was not aggravated therein.

2.  Since the September 1984 decision, the evidence received is cumulative, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia.

3.  In a March 2006 decision, the Board found that the Veteran's bilateral refractive error was developmental in nature and not aggravated by a superimposed injury during either period of service, and the his right retina detachment was not incurred in or otherwise related to his periods of service. 

4.  Since the March 2006 Board decision, the evidence received is cumulative, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for refractive error of both eyes, and retinal detachment, right eye.


CONCLUSIONS OF LAW

1. Evidence added to the record since the September 1984 Board decision is not new and material; thus, the claim of entitlement to service connection for schizophrenia is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2012).

2.  Evidence added to the record since the March 2006 Board decision is not new and material; thus, the claim of entitlement to service connection for refractive error of the eyes, and retinal detachment, right eye, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, VA provided the Veteran with a notice letter in February 2008.  The letter informed the Veteran that his claims have been previously denied in prior decisions and he needed to show new and material evidence to reopen them.  His claims were most recently re-adjudicated in a December 2010 supplemental statement of the case (SSOC).  

The February 2008 letter also generally notified of the types of evidence VA would assist him in obtaining, and the letter advised that he should send information or evidence relevant to the claim to VA.  In addition, the RO provided notice of the law and governing regulations for new and material evidence claims, notice of the reasons for the determination made regarding the claim, and informed the Veteran of the cumulative evidence previously provided to VA, or obtained by VA on his behalf.

The Veteran has been provided pertinent notice under 38 U.S.C.A. § 5103 concerning what evidence is necessary to substantiate that element or elements required that were found insufficient in the previous denials of his claims.  Any error in the content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

For the reasons above the Board, finds that VA substantially complied with the specific notice requirements for claims to reopen based on new and material evidence.

In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided notice of the Dingess elements in the February 2008 letter.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his new and material claim decided in the decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, post- service VA medical reports, along with statements from the Veteran, have been obtained and associated with the claims file.  There is no indication that any other treatment records exist that should be requested, or that any pertinent evidence has not been received.  

Although the Veteran was provided with VA psychiatric and eye examinations in August 2010 to identify the nature and severity of his claimed disorders, no medical opinion has been sought on whether either claimed disorder was incurred in or aggravated by his period of military service.  However, because the Veteran's application to reopen his claim is presently denied, VA's duty to assist has not attached and there is no basis upon which to direct a medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (Holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

Accordingly, the Board finds that no prejudice to the Veteran will result from an adjudication of the new and material claim on appeal.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


2.  Claims to Reopen 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for a psychosis, such as schizophrenia, and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Schizophrenia 

By a March 1979 rating action, the RO originally denied service connection for schizophrenia (claimed as a nervous disorder).  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since the final March 1979 rating decision, the Veteran has sought to reopen his denied service connection claim twice, but the RO declined to reopen.  The Veteran perfected an appeal of the RO's January 1984 rating decision to the Board.  The Board's September 1984 decision reopened the previously denied claim for entitlement to service connection for a nervous condition, but denied the underlying claim for nervous disorder (identified as schizophrenia).  38 C.F.R. § 20.1104.  The Board's September 1984 decision is final.  38 C.F.R. § 20.1100.

The September 1984 Board decision is the last final decision of record.  The claim was next denied in a June 2007 rating decision, and the Board believes that several statements submitted by the Veteran within one year of that decision could be liberally construed as expressing disagreement with the continued denial of his claim.  The Board will now address whether new and material evidence has been received since the September 1984 Board decision in order to reopen the Veteran's previously denied claim.  At this point, the Board finds it pertinent to address evidence of record prior to and since the September 1984 rating decision. 

The Veteran's claim for entitlement to service connection for a nervous disorder, identified as schizophrenia, undifferentiated type was originally denied in a March 1979 rating decision based on the finding that the Veteran's schizophrenia existed prior to his entrance into his second period of service and was not aggravated therein. 

The evidence of record at the time of March 1979 rating decision included the Veteran's service treatment records, including a June 1977 medical board report; private medical records starting in 1975; and a January 1979 VA psychiatric examination report.  

The Veteran's service treatment records from his first period of service show that upon his March 1969 enlistment examination, there was no evidence of psychiatric abnormalities.  His subsequent service treatment records were silent for complaint, treatment or findings of a psychiatric disorder.  His separation examination in March 1973 noted the Veteran's statement for clinical purposes that he was nervous, depressed, and worried concerning his pending separation from military service, but his psychiatric evaluation was normal.  

A November 1975 private treatment record shows that the Veteran complained of emotional problems and indicated that he would like to be seen by a psychiatrist.  He obtained treatment from a private psychiatrist for depression in February and March 1976.  

The Veteran's March 1977 enlistment examination for his second period of service also reflected a normal psychiatric evaluation.  However, shortly thereafter in June 1977, his service treatment records showed that he was seen for complaints of threatening auditory hallucinations.  His clinical records indicated that the Veteran had received previous psychiatric treatment in 1976.  A medical board found that the Veteran was unfit for enlistment or retention by reason of depression, blunted affect, confusion, paranoid ideations and hallucinations.  It was noted that the Veteran had a history of psychotherapy prior to his period of service.  It was held that his disability existed prior to and was not aggravated by his period of service. 

A January 1979 VA psychiatric examination report shows a diagnosis of schizophrenia, paranoid type.  

His claim for entitlement to service connection for a nervous disorder, identified as schizophrenia, was denied in the March 1979 rating decision. 

The Veteran subsequently sought to reopen his claim for entitlement to service connection for nervous disorder, identified as schizophrenia, and it was adjudicated in a January 1984 rating decision that was subsumed in the September 1984 Board decision.  See 38 C.F.R. § 20.1104.  At the time of the September 1984 Board decision, the additional evidence of record included additional VA and private medical records; determination notice of disability benefits from the Social Security Administration (SSA); and statements from the Veteran in support of his claim.  

The additional VA and private medical records show that the Veteran continued to seek mental health treating following his medical discharge from his second period of service.   A private medical statement submitted in 1983 shows that the Veteran was treated over nine month period in 1976 for complaints of anxiety, depression, poor concentration and low self-esteem.   Additional private and VA treatment records reflect mental health treatment for schizophrenia, chronic undifferentiated type, and as schizophrenia, paranoid type.  

Information received from the SSA show that the Veteran was in receipt of disability benefits for a psychiatric disorder since 1983 and his disability had an onset in 1977.  

Also, the Veteran submitted a statement in support of his claim, in which he asserted that he should be awarded service connection for his mental health problems.  He reported that his current mental health disorder did not pre-exist his second period of service, but were first manifested during his second period of service.  He asserted that the finding of a normal psychiatric evaluation upon his March 1977 enlistment examination supports his contention. 

The September 1984 Board decision reopened the previously denied claim, but continued and confirmed the denial of the underlying claim.  The Board found that a psychiatric disorder was not manifested during the Veteran's first period of service, nor was a psychosis demonstrated within the first year after his separation from his first period of service.  The Board further found that the medical evidence established that the Veteran's psychiatric disorder existed prior to his enlistment into his second period of service and did not undergo an increased in severity during that period.  

The evidence received since the September 1985 Board decision, includes additional VA and private treatment records; medical records associated with the Veteran's disability benefits from Social Security Administration (SSA); the report of an August 2010 VA psychiatric examination for pension purposes; and the Veteran's various statements in support of his claim.  As these medical records and statements were not previously of record at the time of the February 2007 rating decision, they are considered new evidence.  They are, however, not material and are insufficient to reopen the previously denied claim.  

The additional VA and private treatment records, as well as the medical records received SSA, only continue to show that the Veteran sought and received treatment for his schizophrenia, with diagnoses of various types.  VA and private treatment records show that the Veteran was hospitalized multiple times over the past three decades for treatment for schizophrenia of various types, including bipolar type.  Outpatient records also show continuous treatment for schizophrenia of various types, including bipolar type.  The August 2010 VA psychiatric examination report continues to reflect a current diagnosis of schizophrenia.  None of the additional medical evidence indicates that the Veteran's psychiatric disorder had an onset during his first period of service or within the presumptive period thereafter, or that it was aggravated by his second period of service.  

There are additional statements from the Veteran in which he continues to assert entitlement to service connection for his psychiatric problems, but these statements are duplicative of his previous statements and arguments.  

There are also numerous additional statements from the Veteran in which he requests a status update on his claim and confirms that he does not have a representative.  These statements are not relevant to the unestablished fact that the Veteran's psychiatric disorder is related to his first period of service or was aggravated by his second period of service. 

The Board acknowledges that the Veteran's service personnel records from both of his periods of service have been associated with the claims folder since the date of the September 1984 decision.  Pursuant to the provisions of 38 C.F.R. § 3.156(c) , if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  Id.   In this case, the record shows that in November 2009, additional service personnel records were associated with his claims file.  While the new evidence includes official service department records that existed and had not been associated with the claims file at the time of the September 1984 decision, reconsideration of the claims is not warranted because the service records are not relevant to the previous denied claim.  38 C.F.R. § 3.156(c).  The Veteran's service personnel records do not document any mental health problems in his first period of service or show that his psychiatric problems were aggravated by his second period of service.  These records simply provide information as to the Veteran's assigned unit and MOS during his periods of military service.  This information is redundant of information that was available in the Veteran's DD-214, which was of record at the time of the September 1984 Board decision.

(The Board also observes that based on a cursory review it would appear that additional service treatment records had also been associated with the Veteran's claims folder following the September 1984 Board decision as they are contained in the most recently created volume.  However, upon a more thorough review of the March 1979 rating decision and September 1984 Board decision, it is abundantly clear that these service treatment records were considered at the time of those decisions.  As such, they had been associated with the claims folder prior to those determinations.) 

As the additional evidence received since the September 1984 Board decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claims, it does not constitute new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for schizophrenia. 

 As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Eye Disability, to include Bilateral Defective Vision and Detached Retina of the Right Eye

The Veteran seeks to reopen a claim of service connection for refractive error to the eyes and detached retina of the right eye.  In September 2007, the Veteran initiated the current claim on appeal.  In a June 2008 rating decision, the RO declined to reopen the previously denied claim because no new and material evidence had been received. 

The Veteran's claim for service connection was previously denied by the RO and the Board.  In a January 2004 rating decision, the RO denied service connection. The Veteran perfected an appeal to the Board.  The Board's March 2006 decision affirmed the January 2004 rating decision, and that rating decision is, thereby, subsumed by the appellate determination of the Board.  38 C.F.R. § 20.1104.  The Veteran did not appeal, and the Board's March 2006 decision became final.  38 C.F.R. § 20.1100.

Evidence of record at the time of the March 2006 Board decision consisted of the following: the Veteran's service treatment records; private treatment records dated in 2001 that show treatment for a right retina detachment; and the Veteran's statements from various correspondences.  

The Veteran's March 1969 enlistment examination and March 1973 separation examination from his first period of service show that the Veteran had defective distant and near vision that was corrected with glasses.  While the Veteran underwent in-service eye examinations during his first period of service, none of the service treatment records shows that he complained of, or was treated for any injuries to his eyes.  There was no evidence of any eye abnormality shown on any of these in-service eye examination reports.  Prior to his enlistment into his second period of service, in a January 1977 medical history report, the Veteran denied any history of eye problems and noted that he wore glasses.   A March 1977 service treatment record shows that the Veteran's eyes were evaluated as normal and he had defective vision that was corrected with glasses.  

Private treatment records starting in May 2001 show that the Veteran underwent a surgical procedure to correct a right retinal detachment.  Subsequent treatment records show that he obtained follow-up treatment after the surgery. 

The record also contained the Veteran's reports that he suffered an in-service injury to his eyes when he got fuel in his eyes while performing his duties as a fuel specialist.  The Veteran's military occupational specialty (MOS) as a fuel specialist was confirmed on his DD-214. 

In March 2006, the Board denied the claim for entitlement to service connection for eye disability, to include bilateral defective vision and a detached retina of the right eye.  The evidence demonstrated the Veteran had pre-existing bilateral refractive error that was developmental in nature and not aggravated by a superimposed injury.  In addition, the Board found that the preponderance of the evidence was against a finding that a right retinal detachment was incurred in service or was otherwise related to the Veteran's period of service.

It is pertinent to note that VA law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

The evidence received since the March 2006 Board decision, includes medical records associated with the Veteran's disability benefits from Social Security Administration (SSA); the report of an August 2010 VA eye examination for pension purposes; and the Veteran's various statements in support of his claim.  As the above-cited medical records and statements were not previously of record at the time of the March 2006 Board decision, they are new.  They are, however, not material and are insufficient to reopen the previously denied claim.  

The records received from SSA contain a July 1978 ophthalmoscope evaluation that showed the Veteran had defective vision that was corrected with glasses and he had no other eye abnormalities.  There are also additional private treatment records from 2001 regarding the surgical procedure to correct the Veteran's right retinal detachment as well as follow-up treatment from that surgery.  None of these records discussed the etiology of the Veteran's vision impairment or his right retinal detachment. 

The report of the August 2010 VA eye examination shows that the Veteran has current diagnoses of right retinal detachment with light perception, bilateral cataracts, and bilateral high myopia.  The cataract in the right eye was considered secondary to the right retinal detachment and the cataract in the left eye was felt to be age-related.  There was no indication that any of these disorders were incurred in or aggravated by the Veteran's period of service.  

These medical records do not relate to an unestablished fact of the previously denied claim, namely, medical evidence showing that the Veteran currently has eye disability that was incurred in, or had its onset during, his period of military service, or that a pre-existing developmental refractive error was aggravated by a superimposed injury.  Therefore, new and material evidence has not been received to reopen the Veteran's previously denied claim for service connection for refractive error of eyes, and retinal detachment, right eye (originally claimed as vision problems).

There are additional statements from the Veteran regarding in-service injuries to his eyes, but these statements are duplicative of his previous statements and arguments.  

While the new evidence includes official service department records that existed and had not been associated with the claims file at the time of the September 1984 decision, reconsideration of the claims is not warranted because the service records are not relevant to the previous denied claim.  38 C.F.R. § 3.156(c).  The Veteran's service personnel records do not document any in-service eye injury, and simply provide information as to the Veteran's assigned unit and MOS during his periods of military service.  This information is redundant of information that was available in the Veteran's DD-214, which was of record at the time of the March 2006 Board decision.

As the additional evidence received since the March 2006 decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claims, it does not constitute new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for eye disability, to include bilateral defective vision and a detached retina of the right eye. 

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence has not been received, the claim of entitlement to service connection for schizophrenia, is not reopened.

New and material evidence has not been received, the claim of entitlement to service connection for refractive error of the eyes, and retinal detachment, right eye, is not reopened.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


